Order filed October 15, 2021.




                                        In The

                     Fourteenth Court of Appeals
                                      ____________

                               NO. 14-21-00430-CV
                                      ____________

          IN THE INTEREST OF L.A.V. AND S.H.V., CHILDREN


                     On Appeal from the 314th District Court
                              Harris County, Texas
                       Trial Court Cause No. 2019-03748J

                                      ORDER

      The notice of appeal in this case was filed July 27, 2021. To date, the filing
fee of $205.00 has not been paid. The trial court sustained a contest to appellants’
Statement of Inability to Afford Costs on Appeal and this court upheld appellants’
challenge to that ruling on appeal.

      Appellants are ordered to pay the filing fee in the amount of $205.00 to the
clerk of this court on or before October 25, 2021. See Tex. R. App. P. 5. If
appellants fail to timely pay the filing fee in accordance with this order, the appeal
will be dismissed.

                                      PER CURIAM

Panel Consists of Justices Jewell, Spain, and Wilson.